Citation Nr: 1043599	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-12 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse, K.P.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In August 2010, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.   


FINDINGS OF FACT

There has been no demonstration by competent clinical evidence of 
record, or by competent and credible lay evidence of record, that 
the Veteran has a low back disability causally related to active 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence dated in May 2008, VA informed the appellant of 
what evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notice.  
 
The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private records, VA 
examination records, and the statements of the Veteran and his 
spouse in support of his claim, to include their testimony at a 
Board hearing.  The Board has carefully reviewed the statements 
and concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  The Veteran testified that, post service, he 
missed work due to back complaints and that he had filed workers' 
compensation paperwork for sick leave; however he also noted that 
he had not been seen by a company doctor, but by his own doctor.  
The Veteran testified that he was unable to obtain treatment 
records due to the destruction of records and the retirement of 
his physician.  (See Board hearing transcript, pages 16 and 24.)  
In addition, the Board notes that a June 2008 response from Dr. D 
to a VA request for records was "no records for the dates 
requested".  A July 2008 response from Dr. B. to a VA request 
for records was "no records at this facility for [Veteran]."  
The Veteran testified at the Board hearing that he was treated 
from 1970 to 1995 by another doctor (presumably the Dr. S. noted 
by his wife at the hearing).  (See Board hearing transcript, page 
27.)  However, he also testified that the doctor would not 
respond to his telephone calls.  The Veteran did not provide any 
further information regarding this doctor or provide an 
authorization form for VA to obtain any possible documents.  In 
addition, the Veteran's wife noted that Dr. S. would not respond 
to their requests.  Based on the foregoing, the Board finds that 
VA does not have a duty to assist the Veteran in obtaining any 
further records.  

A VA examination and opinion with respect to the issue on appeal 
was obtained in July 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination/opinion obtained in this case 
is adequate, as the examination/opinion included a physical 
examination, an X-ray, a review of the claims file, and an 
interview with the Veteran regarding the history of his symptoms 
and treatment.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis, becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a low back disability as a result 
of active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability.  The July 2008 VA examination report reflects a 
diagnosis of mild mid-lumbar spondylosis.  Therefore, the Board 
finds that the Veteran has a current disability.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran's STRs reflect that on September 23, 1969, he sought 
treatment for pain in the lumbar spine and neck after having 
lifted "heavy weight" seven days earlier.  It was noted that 
his reflexes were 3+, and that he had pain on forward bending.  
The impression was "probable simple sprain."  He was prescribed 
medication.  Subsequent STRs reflect that an x-ray of the lumbar 
spine was negative, and the Veteran was to continue analgesics 
and have physical therapy daily.  An October 10, 1969 STR 
reflects that the Veteran had continued pain in the low back and 
was prescribed medication on an as needed basis.  The Veteran's 
October 22, 1969 report of medical examination reflects that, 
upon examination, the Veteran's spine was noted to be normal.  
The Veteran testified that he does not remember anything about 
his separation examination, and the Veteran's accredited 
representative has contended that the examination should not be 
given much credibility.  (See Board hearing transcript, pages 3 
and 4.)  The Board notes, however, that the Veteran's separation 
examination report reflects that he had an abnormal examination 
of the anus and rectum.  It is noted that he had a pilonidal 
sinus.  This abnormality was not noted on the Veteran's entrance 
examination or earlier STRs; thus, it reflects that a physical 
examination was performed on the Veteran and abnormalities were 
properly noted.  The clinical finding of a normal spine upon 
separation demonstrates that the Veteran's lumbar sprain earlier 
in service was acute and transitory.  

With regard to the third requirement for service connection, 
medical evidence of a nexus between the current disability and 
the in-service disease or injury, or competent and credible lay 
evidence of continuity of symptomatology, the Board finds, for 
reasons noted below, that this requirement has not been met.  

The claims file includes two medical opinions.  The probative 
value of medical opinions is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions are 
within the province of the adjudicator. Guarneri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  There is no requirement that additional 
evidentiary weight be given to the opinion of a medical provider 
who treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 F.3d 
1378, 1381 (Fed. Cir. 2001).

A private chiropractic physical examination report, dated in 
November 2008, reflects that the Veteran complained of feeling 
moderate frequent low back stiffness, which he described as 
frequent moderately severe aching , tight, and sore pain.  The 
Veteran reported that his symptoms were caused by "off and on 
symptoms for many years".  He reported that since service, he 
has needed intermittent physical therapeutic and chiropractic 
treatment and ibuprofen.  The Veteran was diagnosed with 
segmental dysfunction of the lumbosacral region.  The examiner 
opined that, based on the history of the Veteran's past 
treatment, consistent, persistent, and ongoing pain and 
discomfort and his physical evaluation findings, the Veteran's 
current physical disability is directly related and caused by the 
in-service related injury he suffered in 1969.

A July 2008 VA examination report reflects the examiner's opinion 
that the Veteran's current low back disability is not due to, or 
the result of, the Veteran's military service.  The examiner's 
opinion was based on a physical examination of the Veteran and a 
review of the entire claims file, to include the Veteran's STRs 
and separation examination, which, as noted above, reflected a 
normal spine upon separation.  This was noted as rationale for 
the opinion.

When the Veteran initially filed his claim for service connection 
in May 2008, he did not aver that he had had symptoms of a low 
back disability since separation from service or note treatment 
continually or consistently since separation from service in 
1969.  The Veteran completed an authorization and consent to 
release information form for Dr. D. indicating that he had 
treatment for his back from 1972 to 2008.  He also completed a 
form indicating that he had treatment for his back from Dr. B. 
from 1983 to 1998.  Both doctors responded to VA requests for 
records that they had no such records for the Veteran.  The Board 
notes that the Veteran separated from service in 1969; thus, more 
than two years prior to when he first avers treatment from Dr. D.  
The Veteran testified at the Board 2010 hearing that he also was 
treated from 1970 to 1995 by another doctor, but indicated that 
he [the Veteran] had no records from such treatments and was not 
able to obtain them.  He testified that he sought treatment 
"maybe" three or four months after separation and that his 
doctor provided painkillers and muscle relaxers, which were not 
helpful.  The Veteran also testified that, post service, he had 
injured his back at work in 1973.  He testified that while at 
work, he was wiping molds when he dropped a rag.  Upon bending to 
pick up the rag, he could not get back up and had to be helped to 
his vehicle.  He further noted that he filed worker's 
compensation paperwork because he had gotten hurt on the job.  

The Veteran testified that he could sometimes go a year without 
back problems, but that it "wouldn't take much for it to be set 
off" and he would have to return to the chiropractor.  He also 
stated that he would get flare-ups at least once a year, and 
sometimes more often, depending on his activities.  The Board 
notes that the July 2008 VA examination report reflects that the 
Veteran had not had chiropractic care in the past ten years, or 
since approximately 1998.  The report also reflects that the 
Veteran had not had physical therapy since the in-service 
incident in 1969, and that the only medication he takes is over-
the-counter Ibuprofen.  Thus, the absence of chiropractic or 
therapy records, and the denial of such treatment by the Veteran 
to the examining doctor, weigh against a finding that the Veteran 
has had low back pain since service with flare-ups once a year 
which require chiropractic care.  

The Board finds that the opinion of the VA examiner is more 
probative than that of the chiropractor.  First, the VA examiner 
reviewed the Veteran's separation examination report which 
reflected that the Veteran' spine was normal upon separation.  
Second, the VA examiner reviewed an x-ray of the Veteran's spine, 
in addition to the physical examination.  In contrast, the 
private chiropractor did not have either record.  The 
chiropractor's opinion is based on the Veteran's report of 
"ongoing pain" since the 1969 incident, without taking into 
consideration the Veteran's statement that he could go months, or 
up to a year, without a problem, that he had not received 
treatment for physical therapy since service, that he had not 
sought chiropractic care in 10 years, that his physical condition 
included obesity, and that he had injured his back post service.
 
The earliest clinical evidence of post service low back 
disability is 2008, or more than 38 years after separation from 
service.  The lapse of time between service separation and the 
earliest documentation of current disability is a factor for 
consideration in deciding a service connection claim. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
acknowledges that the Veteran is competent to report that he has 
had low back pain since service.  There is no clinical evidence 
to corroborate any such continuity.  While the absence of any 
corroborating medical evidence supporting assertions, in and of 
itself, does not render lay statements incredible, such absence 
is for consideration in determining credibility.  Although the 
Veteran' reports that he has had low back pain since service, the 
Board finds that his statements, and those of his wife, are less 
than credible with regard to continuity of symptomatology.  The 
Board notes that in 1970, the Veteran filed a dental claim.  The 
Board notes that if the Veteran had been suffering from back pain 
or stiffness at that time, it would have been reasonable for him 
to have filed a VA claim at that time, especially, as it was 
within a year of separation from service.  In addition, a July 
2008 VA audiology examination report notes that the Veteran had a 
"two winter" history of snowmobiling and a 30 year history of 
motorcycling.  The Board finds that if the Veteran had "to be 
careful" with his back since service, because, as he stated, a 
turn of the head or back, or even a bend of a little bit, could 
cause him to seek chiropractor treatment, he would not have been 
riding a motorcycle for 30 years.  In addition, the Board notes 
that the in-service complaint was of pain on forward bending.  
The Board also notes that motorcycle riding would seemingly 
involve forward bending.  Thus, it would seem reasonable that if 
the Veteran had experienced pain on forward bending in service 
and had the same pain since service, he would avoid forward 
bending.

Based on the competent clinical opinion which is against a 
finding that the Veteran's current disability is related to 
service, a separation examination report which specifically 
negates a back impairment, and in the absence of demonstration of 
continuity of symptomatology by credible evidence, the initial 
demonstration of a low back disability approximately 38 years 
after separation from service is too remote to be reasonably 
related to service.  Although the Veteran is competent to report 
that he has current back pain, he has not been shown to possess 
the requisite skills or training necessary to be capable of 
making competent etiological opinions.  Espiritu, supra.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for a low back disability is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Entitlement to service connection for low back disability is 
denied




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


